              Case 2:18-cr-00217-RSM Document 668 Filed 04/15/21 Page 1 of 3




 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    UNITED STATES OF AMERICA,
                                                       CASE NO. CR18-217RSM
 9
                     Plaintiff,
10                                                     ORDER DENYING DEFENDANTS’
             v.                                        MOTIONS TO SEVER
11
      BRADLEY WOOLARD and
12    ANTHONY PELAYO,
13
                     Defendants.
14

15          This matter comes before the Court on Defendant Woolard’s Motion to Sever, Dkt. #556,
16   and Defendant Pelayo’s Motion to Sever, Dkt #558. The Government opposes these Motions in
17
     a joint Response brief. Dkt. #560. Defendant Woolard filed a Reply brief. Dkt. #563.
18
            Defendants move for separate trials under Rule 14, which states, “[i]f the joinder of
19
     offenses or defendants in an indictment, an information, or a consolidation for trial appears to
20

21   prejudice a defendant or the government, the court may order separate trials of counts, sever the

22   defendants’ trials, or provide any other relief that justice requires.” Fed. R. Crim. P. 14(a).

23   Defendants essentially argue that trial has been continued multiple times, that “the court has
24
     determined it cannot safely accommodate a multidefendant jury trial,” and that severance would
25
     allow these Defendants to “proceed to trial as soon as possible.” See Dkt. #556 at 1–2. Defendant
26
     Woolard states, “[t]his court can accommodate a single defendant trial now, but when it could
27


     ORDER DENYING DEFENDANTS’ MOTIONS TO SEVER – 1
              Case 2:18-cr-00217-RSM Document 668 Filed 04/15/21 Page 2 of 3




     possibly accommodate a multi-defendant trial is completely unknown.” Id. at 2–3. Defendant
 1

 2   Pelayo makes much the same argument. See Dkt. #558 at 3.

 3           In Response, the Government argues that “[w]hen defendants are indicted together, the

 4   federal system prefers joint trials.” Dkt. #560 at 2 (citing Zafiro v. United States, 506 U.S. 534,
 5
     537 (1993); United States v. Lane, 474 U.S. 438, 449 (1986)). A joint trial is “particularly
 6
     appropriate where [as here] co-defendants are charged with conspiracy, because the concern for
 7
     judicial efficiency is less likely to be outweighed by possible prejudice to the defendants when
 8
     much of the evidence would be admissible against each of them in separate trials.” Id. (quoting
 9

10   United States v. Fernandez, 388 F.3d 1199, 1242 (9th Cir. 2004)). The Government frames this

11   case thusly:
12                   …it is important to understand that Woolard and Pelayo are not the
                     lowest rung defendants in this case, nor some random conspirator
13
                     who happened to be in a stash house where drugs were found. They
14                   are essentially co-lead defendants in an international drug
                     conspiracy that lasted several years, and took years to investigate.
15                   The conspiracy led to charges against eleven defendants. Six
                     defendants remain set for trial, five of whom appear intent on trial.
16                   As the lead defendants, the evidence against Woolard and Pelayo
17                   would involve virtually the same evidence, exhibits, and testimony
                     as against each and every defendant proceeding to trial. Thus, a
18                   severance of their cases into separate trials would significantly, and
                     detrimentally, impact judicial efficiency.
19
     Id. at 2–3. The Government maintains that Defendants have failed to demonstrate prejudice, id.
20

21   at 3–4, and that severance would not promote the health, safety, or welfare of Defendants or the

22   public, id. at 4–7.

23           Since the filing of these Motions in August of 2020 there have been no in-person criminal
24   trials in this District due the health risks of the pandemic; COVID-19 infections have gone
25
     dramatically up, then down; and vaccines have finally started to lower the risk of a large in-
26
     person gathering.     Throughout the pandemic, the Court has issued General Orders with
27


     ORDER DENYING DEFENDANTS’ MOTIONS TO SEVER – 2
              Case 2:18-cr-00217-RSM Document 668 Filed 04/15/21 Page 3 of 3




     procedures limiting in-person criminal hearings and trials. In this case the Court, citing General
 1

 2   Order 04-21, recently set an in-person hearing for all pending motions on June 21, 2021, and

 3   continued trial to July 19, 2021, the Court’s next available date. Given the increasing pace of

 4   vaccinations and the decline in infections, the Court fully expects to proceed with an in-person
 5
     trial of all remaining defendants on that date.
 6
            The Court finds that Defendants’ Motions fail to set forth prejudice because individual
 7
     in-person criminal trials were not available under the General Orders of this Court. Trials are
 8
     now being set to begin on May 17. See General Order 04-21. Individual trials in this case could
 9

10   not have proceeded without resolution of the many pending motions, some of which require

11   evidentiary hearings and witnesses; these hearings also could not have happened any sooner. In
12   other words, before the Court could have held individual trials for Woolard and Pelayo, a multi-
13
     defendant trial was set.
14
            Even if Defendants had shown some degree of prejudice, this would almost certainly be
15
     outweighed by the need for judicial efficiency given the amount of evidence related to the
16

17   conspiracy charges in this case.

18          Accordingly, having reviewed the briefing, along with the remainder of the record, the

19   Court hereby finds and ORDERS that Defendant Woolard’s Motion to Sever, Dkt. #556, and
20   Defendant Pelayo’s Motion to Sever, Dkt #558, are DENIED.
21
            DATED this 15th day of April, 2021.
22

23

24

25
                                                       A
                                                       RICARDO S. MARTINEZ
                                                       CHIEF UNITED STATES DISTRICT JUDGE
26

27


     ORDER DENYING DEFENDANTS’ MOTIONS TO SEVER – 3
